 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN McCLINTOCK,                                  No. 2: 18-cv-0560 JAM KJN P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    T. COOPER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. The undersigned has issued a separate order screening the second amended

19   complaint. In that order, the undersigned found that plaintiff stated potentially colorable

20   retaliation claims against defendants Allen, Armenta, J. Cantu, L. Cantu, Cooper, Walker,

21   Wheeler and Winkler in claims two, three, four and five.

22          For the reasons stated in the order screening the second amended complaint, the

23   undersigned herein recommends the dismissal of those claims found not potentially colorable in

24   the screening order: 1) claim one; 2) the portion of claim two alleging that defendants retaliated

25   against plaintiff by appearing at his workplace; and 3) the retaliation claims against defendants

26   Allen and Lizarraga in claim three.

27          Accordingly, IT IS HEREBY RECOMMENDED that the claims found not potentially

28   colorable in the second amended complaint be dismissed.
                                                       1
 1          These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 6   failure to file objections within the specified time may waive the right to appeal the District

 7   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   Dated: April 30, 2019

 9

10

11

12
     Mc560.46
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
